May 8, 2006

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

Dear Sirs:

Reference is made to a Fee Consignment and/or Purchase of Silver Agreement dated
April 7, 2006, as it may have been amended from time to time (the "Agreement").

Further to discussions between the Parties, certain terms of the Agreement are
to be revised and, as a consequence and subject to your acceptance, the
following provisions of the Agreement are hereby amended as follows:

 i.  Paragraph 1 of the Agreement, captioned "Availability", is hereby amended
     to read as follows:

     "1. Availability. Silver delivered and held on consignment hereunder from
     time to time by the Consignee shall not at any time have a Dollar Value
     which exceeds the lesser of (i) the Dollar Value of 5,000,000 troy ounces
     of silver and (ii) $85,000,000 U.S. (such $85,000,000 U.S. being the
     "Maximum Dollar Limit")."

 ii. Paragraph 2 of the Agreement, captioned "Restoration of Maximum Dollar
     Limit" is amended to read as follows:

     "2. Restoration of Maximum Dollar Limit. If at any time the Dollar Value of
     silver held on consignment hereunder by the Consignee should exceed the
     Maximum Dollar Limit, then Scotiabank may at its option, by telex or
     telecopied notice to the Consignee, require that by the end of the Business
     Day immediately following the day upon which such telex or telecopied
     notice is given, the Consignee either:

      i.  re-deliver to Scotiabank a portion of the silver held on consignment
          hereunder sufficient to reduce the Dollar Value of the silver
          continued to be held on consignment hereunder to an amount no greater
          than the Maximum Dollar Limit; or
      ii. purchase from Scotiabank, at the applicable H&H Noon price plus
          applicable premium (as provided in paragraph 14), a quantity of the
          silver held on consignment hereunder sufficient to reduce the Dollar
          Value of the silver held on consignment hereunder to an amount no
          greater than the Maximum Dollar Limit.

With respect to item (ii) above, if the Parties are unable to agree to a
purchase price, then the Maximum Dollar Limit shall be restored pursuant to the
provisions of item (i) above."

 

All other terms and conditions of the Agreement are to remain in full force and
effect, unamended except as previously amended and as hereby amended. By the
execution of this letter, AMI Doduco, Inc. confirms its acceptance of the
provisions set out herein.

Yours truly,

THE BANK OF NOVA SCOTIA

By: /s/ Zoran Miljkovic

Authorized Officer

By: /s/ Timothy P. Dinneny

Authorized Officer

ACCEPTED:

DATED: May 17, 2006.

AMI Doduco, Inc.

By: /s/ James M. Papada, III

Name: James M. Papada, III

Title: President

By: Drew A. Moyer

Name: Drew A. Moyer

Title: Corporate Secretary

 

Guarantor's Acknowledgement:

Technitrol, Inc. hereby acknowledges that its guarantee in favour of The Bank of
Nova Scotia, executed on July 6, 2000 (and re-affirmed on April 7, 2006),
continues in full force and effect with respect to the indebtedness and
liabilities of AMI Doduco, Inc., including without limitation, all liabilities
of AMI Doduco, Inc. under this Fee Consignment and/or Purchase of Silver
Agreement, as same may be amended from time to time.

Technitrol, Inc.

By: /s/ James M. Papada, III

Name: James M. Papada, III

Title: CEO

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: Senior VP & CFO